Exhibit 10(b)



AMENDMENT TO EMPLOYMENT AGREEMENT


        This Agreement is made on this 5th day of February, 2004, between Coeur
d' Alene Mines Corporation ("Coeur") and Wayne L. Vincent ("Vincent").


WITNESSETH:


        Whereas, the parties hereto entered into an employment agreement on or
about March 11, 2003, with a term commencing on May 31, 2003 and ending on May
31, 2004; and


        Whereas the parties desire to extend the term of said employment
agreement heretofore made.


        Now, Therefore, in consideration of the mutual promises and covenants
contained herein, the parties agree as follows:


        1.     It is hereby agreed between Coeur and Vincent that the duration
of the employment agreement referred to above shall be extended.


        2.     It is hereby agreed that the new term of said agreement shall
commence on June 1, 2004 and shall expire on May 31, 2005.


        3.     All of the other terms and conditions of the employment agreement
referred to above shall remain unchanged.


        In Witness Whereof the parties hereto have set their hands on the date
first written above.




Coeur d’Alene Mines Corporation


By:    /s/  Wayne L. Vincent

--------------------------------------------------------------------------------

Wayne L. Vincent